Citation Nr: 0433300	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  99-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to initial increased evaluations in excess of 
30 and then 50 percent for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO).  The issue originally under 
appeal was a contested initial rating of 30 percent disabling 
for PTSD, effective December 8, 1997.  During the course of 
the appeal, RO issued a rating decision in April 1999 that 
assigned an increased (50 percent) rating effective March 17, 
1998.  In view of the holding in AB v. Brown, 6 Vet. App. 35 
(1993), the appeal as to these periods continues concurrently 
until entitlement to the maximum rating is resolved.  
Further, the TDIU has been denied, and the appeal as to that 
issue has been fully developed.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

Appellant originally requested a Travel Board hearing in 
regard to the issue of evaluation for PTSD and requested an 
RO hearing in regard to the claim for TDIU, but he 
subsequently withdrew his hearing requests in writing.  The 
Board will accordingly proceed with adjudication based on the 
evidence on file.


FINDINGS OF FACT

1.  Appellant has a service-connected disability for post-
traumatic stress disorder (PTSD), rated by the RO as 30 
percent disabling effective December 8, 1997, and as 50 
percent disabling effective March 17, 1998.  He has no other 
service-connected disabilities.    

2.  From the time of the original rating decision to the 
present day, manifestations of appellant's PTSD have most 
closely approximated the schedular criteria for a rating of 
70 percent disabling, including occupational and social 
impairment in most areas due to impaired impulse control, 
difficulty in adapting to stressful situations, and inability 
to establish and maintain effective relationships.  Findings 
of total social and occupational impairment have not been 
demonstrated.

3.  Evidence shows that throughout the appeal period 
appellant has more likely than not been precluded from 
obtaining and maintaining substantially gainful employment 
secondary to his service connected disability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in appellant's favor, 
the schedular criteria for an initial evaluation of 70 
percent for PTSD, but not more, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2004).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case.

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision.  No further assistance in developing the 
facts pertinent to the issues is required.

II.  Factual Background

Appellant submitted a claim for service connection for post-
traumatic stress disorder (PTSD) in December 1997.  

Treatment records from the Long Island Veterans Center were 
received in January 1998.  Appellant received counseling from 
November 1990 until June 1991, at which time appellant 
terminated treatment against the counselor's recommendation.  
Treatment records show symptoms of nightmares, recurring 
dreams, guilt, anger, and sleep disturbance.  Appellant had 
alcohol abuse problems, for which he was attending Alcoholics 
Anonymous, and he was also experiencing marital 
communications problems.  Appellant did not have current 
homicidal or suicidal ideation, although he complained of 
intrusive memories about Vietnam.   

Appellant submitted an undated essay entitled "Michael's 
Story" in December 1997.  The paper describes appellant's 
stressful experiences in Vietnam.  The letter asserts that 
appellant used alcohol to drown out memories of Vietnam until 
he stopped drinking in 1986.  The cessation of drinking 
caused Vietnam memories to take over appellant's life, and by 
1990 appellant was consumed with thoughts of suicide.  
Appellant's condition improved after he began attending group 
therapy with other veterans, and improved even more after 
appellant visited the Vietnam Veterans Memorial Wall in 1994.  
At the time the piece was written, appellant felt himself to 
be free of pain.  

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in December 1997.  The statement describes 
appellant's stressful experiences in Vietnam and enumerates 
his current symptoms, including nightmares, flashbacks, 
exaggerated startle reaction, hyperalertness, inability to 
sleep through the night, survivor guilt, difficulty in 
concentration, loss of memory, avoidance of activities, and 
irritability.
 
The file contains a letter to VA by S.G., a psychotherapist 
in private practice, dated January 1998.  The letter asserts 
that S.G. provided marital counseling to appellant from 
August 1993 to the present.  The letter asserts that 
appellant had continuing problems containing his fits of 
rage.  S.G. stated an opinion that appellant's experiences in 
Vietnam continued to be manifest in appellant's feelings of 
being unsafe, guarded, living with negative expectations, and 
inability to deal with anger, trust, power, and control 
issues.  S.G. stated that aftereffects of Vietnam were 
evidenced in appellant's current marital relationship.

Appellant had a VA PTSD examination in February 1998.  The C-
file was available to the examining psychologist.  The 
examiner noted appellant's military, occupational, and social 
history.  On examination, appellant was remorseful about 
Vietnam and about his family life, and cried often during the 
interview.  Appellant was noted to be prone to frequent 
nightmares, intrusive thoughts about Vietnam, distrustful of 
people, easily startled and irritated, prone to awaken three 
to five times each night, and hypervigilant.  Appellant 
preferred to be alone, and in public places he would be 
subject to paranoia.  Appellant was noted to have a history 
of alcohol abuse and occasional suicidal ideation.  The 
examiner confirmed a diagnosis of PTSD and assessed a Global 
Assessment of Functioning (GAF) of 45.  The examiner's 
overall psychiatric impression was that appellant currently 
suffered from moderate psychiatric incapacity, with 
difficulty in getting along with others due to his temper.  
The examiner stated that it was not likely that appellant 
would be employable at that time.  It was noted that he had 
retired in October 1997, but that his duties had been reduced 
over the last few years for failure to get along with people.

Based on the VA PTSD examination cited above, RO issued a 
rating decision in March 1998 that granted service connection 
for PTSD and assigned an initial rating of 30 percent 
disabling.

The file contains a letter by social worker P.J.T. (undated, 
but received by RO in March 1998) asserting that appellant 
had been in psychotherapy with P.J.T. on a weekly basis for 
four years, during which time appellant had made some 
progress on his bouts with severe depression and symptoms of 
PTSD.  When appellant began treatment, he displayed 
persistent bouts of uncontrolled rage, usually directed at 
his fiancée and at his co-workers.  Appellant's first 
marriage ended in divorce due to appellant's alcoholism, drug 
abuse, and violent outbursts toward his wife and children.  
Appellant's outbursts were related to his Vietnam 
experiences.  Appellant's symptoms included hypervigilance, 
flashbacks, insomnia, disorientation, and occasional suicidal 
ideation.  In his second marriage, appellant sometimes 
threatened his wife with physical harm, and avoided violence 
only by forcing himself to leave the scene for several hours  

The file contains a letter from social worker P.J.T. dated 
July 1998, updating his earlier letter.  The new letter 
states that appellant was still undergoing psychological 
treatment with P.J.T. at the time of the writing, and had 
suffered some notable reversal to his previous progress.  
Appellant reported more violent outbursts in a number of 
different settings, including some friends, co-workers, and 
his wife, although so far appellant had managed to refrain 
from actual physical assaults on his wife.  Appellant also 
reported more flashbacks, more difficulty sleeping, and a 
desire to return to drinking.  P.J.T. observed dramatic mood 
swings even during therapy sessions, and had to incorporate 
strict behavior-modification techniques in order to stabilize 
appellant.

Appellant had a VA PTSD examination in September 1998.  The 
examining psychologist reviewed the C-file prior to the 
examination, and specifically noted the evidence discussed 
above.  The examiner noted that appellant was currently 
undergoing psychotherapy on a weekly basis but was not taking 
medication.  Appellant was not working at the time of the 
examination; appellant reported that he was fired (forced to 
take early retirement) based on a wrongful allegation of 
misconduct, but he asserted that the actual reason for his 
termination was that his temper alienated his co-workers.  
Appellant stated that his temper continued to cause 
difficulty in his marriage.  Appellant stated that he had no 
friends.  Appellant reported increasing rage and paranoia, 
including an exaggerated startle reflex when approached from 
behind.  Appellant reported feelings of helplessness and 
inadequacy, but no recent suicide ideation.  Appellant 
reported intrusive and emotional memories of Vietnam but 
denied auditory or visual hallucinations.  The examiner's 
overall impression was moderate psychiatric incapacity due 
primarily to appellant's temper.  The examiner noted social 
worker P.J.T.'s opinion that appellant was not employable, 
but the examiner expressed the opinion that appellant may be 
able to work in a capacity in which interaction is limited.  
The examiner assigned a GAF of 45.   

Appellant submitted a formal claim for TDIU in September 
1998, following up his informal claim in June 1998.

The file contains a letter from appellant's former 
supervisor, dated June 1998, stating that appellant was known 
as a hard and dependable worker but was subject to 
unpredictable fits of rage that would occur unexpectedly and 
last for indeterminable lengths of time.  These episodes 
caused appellant to "act out" against anyone in his path, 
making him unapproachable and feared by his subordinates.  
The writer stated that appellant told him frequently that 
appellant was forced to take premature retirement due to his 
behavior problems. 

RO issued a rating decision in April 1999 that increased 
appellant's disability for PTSD to 50 percent.  The effective 
date for the higher rating was March 17, 1998, that being the 
date of the original rating decision that granted service 
connection.  The initial rating of 30 percent remained in 
effect for the period December 8, 1997, to March 17, 1998.

Appellant reported to the VA medical center in June 2000 and 
requested medication due to an increase in his PTSD symptoms, 
precipitated by stress at home and having seen a rat.  
Appellant was noted to be alert and in good contact.  
Appellant's speech was goal-oriented and his affect was 
within normal limits.  Appellant's mood was euthymic.  No 
dangerous ideations or psychotic features were elicited.  GAF 
was assessed as 60.     

VA clinical notes from February 2001 to December 2003 show 
that appellant was being followed by the mental health clinic 
for depression, and was taking prescription medication for 
sleeplessness.  

Appellant reported to the VA mental health clinic in June 
2002 for assessment.  Appellant was noted to have symptoms of 
anxious mood, daily auditory hallucinations of screams 
related to war trauma, sleep disturbance due to nightmares, 
and flashbacks.  Appellant was noted to be involved in social 
and recreational activities, to be not currently abusing 
drugs or alcohol, to exhibit no abnormal behavior traits, to 
not be delusional, and to have appropriate thought content 
(not suicidal, homicidal, or violent).  
  
Appellant had a VA psychiatric examination in August 2002.  
Appellant complained of anxiety and agitation.  Appellant 
reported that he felt more upset and less able to handle 
stress after the events of September 11, 2001, and that he 
went to the South American jungle because he could not live 
in the United States after that attack.  Appellant stated 
that his sleep was disturbed, that he awakened easily, and 
that he experienced flashbacks and nightmares.  Appellant 
also reported decreased appetite.  The psychiatrist noted 
symptoms of restlessness, flights of reference, paranoia, 
obsessions, grandiosity, and feelings of hopelessness and 
helplessness.  Appellant's judgment was rated as "poor" and 
his insight and impulse control were both rated as "fair."  
The psychiatrist assigned a GAF of 49.    

The file contains an undated letter from social worker P.J.T. 
(received in March 2003) stating that appellant continued to 
undergo individual and group psychotherapy.  Appellant's 
current symptoms included sleeplessness, depression, 
agitation, episodes of rage, and episodes of isolation and 
reclusiveness.  Appellant was prone to agitation at 
unexpected noises such as aircraft noise, and on one occasion 
appellant had to terminate a therapy session prematurely 
because he could not endure to be in close quarters while 
noises continued.

A VA psychiatry clinical note of October 2002 stated that 
appellant returned for treatment after a two-year hiatus with 
complaint of increased PTSD symptoms after the events of 
September 11, 2001.  Appellant stated that he continued to 
see a private therapist regularly.  Appellant's marital 
relationship was currently stable.  Appellant complained of 
the side effects of his current medications.  Appellant was 
alert, oriented, pleasant, and cooperative.  His speech was 
normal and without apparent thought disorder.  Appellant's 
affect was mildly restricted and his mood was slightly 
anxious.  Appellant was not psychotic, his cognition was 
intact, and judgment and insight were present.

A VA psychiatry clinical note of December 2002 stated that 
appellant had a flashback apparently triggered by the sight 
of many persons carrying canes.  Appellant was noted as being 
non-psychotic.  His GAF was assessed as 55.

VA psychiatry clinical notes in February 2003, May 2003 and 
August 2003 stated that appellant was coping with his 
residual PTSD symptoms.  Appellant was alert, in good 
contact, pleasant, and cooperative.  There was no evidence of 
hyperactivity or retardation.  Appellant's affect was within 
normal limits, and his mood was neutral.  No dangerous 
ideation, hallucinations, or delusions were elicited.  
Cognition was intact, and judgment and insight were present.  
His GAF was assessed as 55.

A VA psychiatry clinical note in October 2003 showed that 
appellant was anxious due to family problems.  He had no 
dangerous ideas and no hallucinations or illusions.  
Cognition was intact, and judgment and insight were present.  
His GAF was assessed as 55.

The most recent VA psychiatry clinical note, of December 
2003, noted that appellant's condition was stable with 
medication.  Appellant was alert, pleasant, and cooperative.  
Appellant's affect was within normal range and his mood was 
euthymic.  Appellant had no dangerous ideas and was not 
psychotic.  Appellant's cognition was fair, and judgment and 
insight were present.  Appellant was coping with his residual 
PTSD symptoms.  His GAF was assessed as 60.  

The file contains a statement from social worker P.J.T. dated 
October 2004 that states P.J.T. discontinued therapy after 12 
years, due to appellant's move to another state.  Appellant's 
most recent symptoms were disturbed sleep, flashbacks, 
intrusive thoughts, mood swings, anger and rage issues, 
difficulty with relationships, all-or-nothing thinking, sense 
of betrayal, hypervigilance, isolation, grief, helplessness, 
hopelessness, paranoia, and inability to express his 
emotions.  P.J.T. listed appellant's described Vietnam 
stressors and several specific episodes that reprise as 
flashbacks or nightmares.  Appellant currently lived in a 
rural area and was comfortable associating only with other 
Vietnam veterans.  Appellant continued to have suicidal 
thoughts and wished his life would end.  P.J.T. stated that 
in his opinion appellant should be rated as 100 percent 
disabled.  P.J.T. assessed a current GAF of 40.

The file contains a statement from social worker B.J.D. dated 
November 2004; the statement is co-signed by Dr. J.S.  The 
statement asserts that B.J.D. began seeing appellant in 
October 2004 after his move.  B.J.D. stated that appellant 
was very distraught due to daily nightmares, flashbacks, and 
intrusive thoughts triggered by recent hurricanes.  Appellant 
was also obsessed with the current war and watched television 
news constantly.  Appellant's wife reported that appellant 
totally isolated himself and refused to do anything socially.  
Appellant stated that he took medication for depression but 
not for anxiety, and that he was unable to sleep or calm 
down.  Appellant reported that he had been irritable, that 
his rages had become more frequent, and that his wife was 
becoming more afraid of him.  B.J.D. stated that, after 
staffing the case with Dr. J.S., she believed appellant to be 
permanently and totally unemployable, with a current GAF of 
35.

III.  Analysis

Initial evaluation for PTSD

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Further, there is a legal distinction 
between a claim for an "initial" rating and an "increased" 
rating claim; an appeal from an initial assignment of a 
disability rating requires review of the entire time period 
involved, and contemplates "staged ratings" where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Since this is an appeal of the initial disability rating, the 
Board has considered the entire file as it pertains to 
evidence of the severity of appellant's symptoms.

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, disability is PTSD, for which a specific diagnostic 
code exists (Diagnostic Code 9411) and no other code would be 
more appropriate.

The General Rating Criteria for a rating of 30 percent are as 
follows: occupational and social impairment with occasional 
decrease in work efficiency and intermittent inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The General Rating Criteria for a rating of 50 percent are as 
follows: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The General Rating Formula criteria for a rating of 70 
percent are as follows: occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish 
and maintain effective relationships.

The General Rating Formula criteria for a rating of 100 
percent are as follows: total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Applying the rating criteria to appellant's symptoms during 
the pertinent time period, the Board finds that the 
manifestations of PTSD have most closely approximated the 
criteria for a rating of 70 percent since the time of the 
original grant of service connection, for the reasons 
discussed below.  

The GAF records the clinician's judgment of the individual's 
overall level of functioning, with 100 representing a high 
level of functioning and no psychiatric symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
D.C., American Psychiatric Association, 1995 (hereinafter 
DSM-IV).  While the GAF is not the sole basis for assigning a 
disability rating, it provides a clinical indicator of a 
patient's functional ability.  In this case, VA psychiatric 
examinations in February 1998 and September 1998 provided GAF 
scores of 45, and a VA psychiatric examination in August 2002 
provided a GAF score of 49.  VA psychiatric clinic notes 
provide a rather higher GAF (55 in December 2002 through 
October 2003 and 60 in December 2003), but private practice 
clinic notes show a steep decline thereafter (GAF of 40 in 
October 2004 and 35 in November 2004).  The range of GAF 
scores shows that appellant's functional ability at the time 
of service connection and at the present day is below 50, 
which equates to serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-
IV, supra, pg. 46-47.  These criteria in turn are identical 
to the schedular criteria for a rating of 70 percent 
disabling.      

In addition to the GAF scores, the Board has considered the 
narrative descriptions of appellant's symptoms provided in 
the medical file.  Both the earliest medical evidence of 
record (the VA PTSD examination of February 1998) and the 
most recent medical evidence of record (private social worker 
notes from December 2003 and January 2004) state that 
appellant is incapable of employment due to his mental 
disorder, and the rating schedule generally equates the 
inability to work with a rating of at least 70 percent 
disabling.    

The Board finds that a rating of 100 percent, the highest 
rating, is not appropriate under the rating schedule, even 
under the extremely sympathetic evaluations provided by 
social workers P.J.T. and B.J.D. for December 2003 and 
January 2004.  Both social workers describe appellant as 
having significant social impairment with deficiencies in 
most areas, a criterion for a 70-percent rating, but 
appellant does not have "total occupational or social 
impairment" since he still associates with other Vietnam 
veterans.  Both social workers describe appellant as unable 
to establish and maintain social relationships, which is a 
criterion for a rating of 70 percent.  Both social workers 
also describe appellant as prone to rages that frighten 
appellant's wife, which approximates the schedular criterion 
for a 70 percent rating ("impaired impulse control such as 
unprovoked irritability with periods of violence") although 
not to the degree of a 100 percent rating ("actual 
persistent danger of harming himself or others").  Neither 
social worker describes such criteria, characteristic of a 
100 percent rating, as gross impairment of thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, such as personal hygiene, disorientation to 
time or place, or memory loss for names.  Applying the 
symptoms described by both social workers (and verified by 
Dr. J.S.'s co-signature) to the rating schedule, the Board 
finds that appellant's current symptoms most closely 
approximate the criteria for a rating of 70 percent 
disabling.

The Board notes that appellant's service representative 
provided both social workers with a pre-printed form that 
lists the schedular criteria for a 100 percent rating and 
invites the respondent to check "yes" or "no" if the 
criteria applies to a given patient.  Both social workers 
checked "yes" on the form to show that those criteria apply 
to the instant appellant.  However, the Board notes that the 
pre-printed forms do not show the alternative criteria for 
lower (70 percent and 50 percent) ratings and accordingly 
finds that the "yes" responses do not constitute informed 
clinical opinions.  Also, the Board notes that the actual 
symptoms described in detail by both social workers, as 
discussed above, more closely approximate the criteria for 70 
percent than those for 100 percent. 

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  This evidence of record shows that the 
manifestations of appellant's service-connected disability 
since the effective date of service connection have most 
closely approximated the criteria supporting an increased 
rating of 70 percent.  For this reason, the doctrine of 
reasonable doubt is for application and the rating of 70 
percent, but not more, applies. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization for PTSD.  
Appellant's condition is shown to have a significant impact 
on employment, but this is addressed via grant of TDIU.  The 
application of the regular schedular provisions is therefore 
not shown to be impractical, and extraschedular rating is not 
appropriate in this case.

Entitlement to TDIU

Total disability ratings for compensation may be assigned 
where schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities, provided that if 
there is only one such disability it must be ratable at 60 
percent or more, and if there are two or more disabilities at 
least one disability must be ratable at 40 percent or more 
and the combined rating must be at least 70 percent or more.  
38 C.F.R. § 4.16(a) (2004) (emphasis in original).

Marginal employment is not considered to be substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a) (2004).

In this case, the Board's instant decision increases the 
current rating to 70 percent, and appellant accordingly 
qualifies to receive TDIU.  Further, as discussed above, the 
medical evidence of record establishes that appellant was 
unable to work as of February 1998 and has not been able to 
work since, which provides further evidence that TDIU is 
appropriate in this case.
   

ORDER

An initial rating of 70 percent for post-traumatic stress 
disorder is granted, subject to the law and regulations 
governing the award of monetary benefits.  A total rating 
based on individual unemployability is granted, subject to 
the law and regulations governing the award of monetary 
benefits. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



